169 S.W.3d 548 (2005)
STATE of Missouri, Respondent,
v.
Jean McPHEARSON, Defendant/Appellant.
No. ED 84718.
Missouri Court of Appeals, Eastern District, Division Three.
August 16, 2005.
Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
The defendant, Jean McPhearson, appeals the judgment entered upon his convictions by a jury for possession of a controlled substance (marijuana), Section 195.202, RSMo.2000,[1] possession of drug paraphernalia with intent to use, section 195.233, and driving with a revoked license, section 302.321. We have reviewed the parties' briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000.